Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 2,914,070 Kellner et al., USPN 6,308,338 Caldwell, and UPSN 5,172,429 Lucier.  The currently amended claims are distinguished from Kellner, Caldwell, and Lucier at least because none of Kellner, Caldwell, and Lucier, alone or in combination, teach, suggest, or disclose a cummerbund belt assembly comprising couplers having free ends and front surfaces, lowermost edges of attachment between said front surfaces of said couplers and said back surfaces of said cummerbund being spaced above said lower edge of said cummerbund, said free ends being spaced downwardly from said lower edge of said cummerbund, each of said couplers having a slot extending therethrough wherein said slot is configured to insertably receive a respective suspender button, said slot of each of said couplers being spaced downwardly from said lower edge of said cummerbund wherein each said coupler is configured to engage the respective suspender button with the cummerbund overlapping a top of the waist of a trousers, as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732